DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11-12, 38, 50, and 53-54 have been considered but are moot due to the introduction of further references necessitated by amendments to the claims.
Applicant’s arguments with respect to claims 13 and 41 are persuasive and an indication of allowable claims appears below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which form the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 38, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN10688494B; “Dong MT”; cited portions are to the attached machine translation retrieved from https://patentscope.wipo.int) in view of Tenny et al. (US 2017/0332425; “Tenny”) in view of Munir et al., "Selection of UE relay considering QoS class for public safety services in LTE-A network," The 20th Asia-Pacific Conference on Communication (APCC2014), 2014, pp. 401-405 (“Munir”).
Regarding claim 1, Dong teaches method of controlling communication in a wireless communication network, the method comprising: 
a radio device configuring a group of further radio devices as candidate relay nodes for communication with the wireless communication network [Dong MT p. 1, ¶ 5: a first sending apparatus (i.e. first radio device) is configured to broadcast/multicast relay discovery request messages; p. 5, ¶ 1-3: relay UE that receive broadcast discovery may respond with response message, or, may not respond if not capable of being relay (i.e. the steps of broadcasting a discovery to solicit a response from candidate relay nodes is analogous to configuring a group of relay nodes)]; 
the radio device selecting one or more of the further radio devices from the group as relay node for communication with the wireless communication network [Dong MT p. 1, ¶ 7: first sending apparatus selects a candidate relay node according to reported link quality]; and 
the radio device communicating with the wireless communication network via said one or more selected further radio devices [Dong MT p. 1, ¶ 8: first sending apparatus establishes a direct communication with selected candidate relay UE so that remote UE can communicate with the network].
However, Dong does not explicitly disclose the radio device receiving first control information from the wireless communication network; and the radio device selecting a relay based on the received control information.
However, in a similar field of endeavor, Tenny teaches the radio device receiving first control information from the wireless communication network; and the radio device selecting a relay based on the received control information [Tenny ¶ 0067, Fig. 6: eNB 615 sends a RACH response with instructions and/or parameters (i.e. control information) to help RD 605 to search for relay UEs (event 625) and RD 605 searches for relay UEs in accordance with the instructions and/or parameters provided by eNB 615 (block 630)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring a UE that is a member of a multicast group as a candidate relay UE and selecting one of said candidates to relay data as taught by Dong with the method of performing relay selection by a remote UE based on control information received from a serving eNodeB as taught by Tenny.  The motivation to do so would be to enable network communication through use of short-range communication technologies that may consume less power [Tenny ¶ 0004].
However, Dong in view of Tenny does not explicitly disclose wherein the selecting of the one or more of the further radio devices is based on distance between the radio device and the respective further radio device, relative velocity of the radio device and the respective further radio device, and quality of a signal transmitted between the radio device and the respective further radio device.
However, in a similar field of endeavor, Munir teaches wherein the selecting of the one or more of the further radio devices [Munir p. 403, left col., ¶ 2: a UE-relay (i.e. further radio devices) selection scheme for IUE i in PS environment; right col., ¶ 3: After obtaining the values of our required constraints, the IUE i will select that RUE j which maximally fulfils its requirement considering the QoS class] is based on distance between the radio device and the respective further radio device, relative velocity of the radio device and the respective further radio device [Munir p. 403, left col., ¶ 4: Radial velocity is the velocity of an RUE j in the direction towards or away from of the radius of IUE i (i.e. relative velocity) which is obtained by using the RSS value ρij (n) of IUE i, which in simplest form can be described in terms of transmit power Pj of RUE j and distance dij (n) from IUE i to RUE (i.e. radial velocity is determined based at least in part on distance and signal quality between IUE and candidate RUE j; see also p. 403, eq. 4 showing distance calculated as a function of transmit power; eq. 5 showing relative velocity, based on distance; eq. 6 showing velocity used to calculate a maximization function for RUE selection], and quality of a signal transmitted between the radio device and the respective further radio device [Munir p. 403, left col., ¶ 3: IUE measures received signal strength, RSS (i.e. a measure of signal quality), of discovery signals from RUE j].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring a UE that is a member of a multicast group as a candidate relay UE and selecting one of said candidates to relay data as taught by Dong with the method of selecting a relay UE amongst a set of candidate relay UEs based on relative velocity with respect to an initiator UE, distance from an initiator UE, and transmission quality between relay UE and initiator UE as taught by Munir.  The motivation to combine these references would be to provide a relay selection mechanism to provide reliable D2D links [Munir p. 401, right col., ¶ 2].
Regarding claim 38, Dong teaches a radio device for a wireless communication network, the radio device comprising: 
at least one processor; and at least one memory storing instructions executable by the at least one processor to perform operations [Dong p. 22, ¶ 3: methods implemented programs stored on computer-readable medium and implemented by a processor] to: 
configure a group of further radio devices as candidate relay nodes for communication with the wireless communication network [Dong MT p. 1, ¶ 5: a first sending apparatus (i.e. first radio device) is configured to broadcast/multicast relay discovery request messages; p. 5, ¶ 1-3: relay UE that receive broadcast discovery may respond with response message, or, may not respond if not capable of being relay (i.e. the steps of broadcasting a discovery to solicit a response from candidate relay nodes is analogous to configuring a group of relay nodes)]; 
select one or more of the further radio devices from the group as relay node for communication with the wireless communication network [Dong MT p. 1, ¶ 7: first sending apparatus selects a candidate relay node according to reported link quality]; and 
communicate with the wireless communication network via said one or more selected further radio devices [Dong MT p. 1, ¶ 8: first sending apparatus establishes a direct communication with selected candidate relay UE so that remote UE can communicate with the network].
However, Dong does not explicitly disclose receiving first control information from the wireless communication network; and selecting a relay based on the received control information.
However, in a similar field of endeavor, Tenny teaches receiving first control information from the wireless communication network; and selecting a relay based on the received control information [Tenny ¶ 0067, Fig. 6: eNB 615 sends a RACH response with instructions and/or parameters (i.e. control information) to help RD 605 to search for relay UEs (event 625) and RD 605 searches for relay UEs in accordance with the instructions and/or parameters provided by eNB 615 (block 630)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring a UE that is a member of a multicast group as a candidate relay UE and selecting one of said candidates to relay data as taught by Dong with the method of performing relay selection by a remote UE based on control information received from a serving eNodeB as taught by Tenny.  The motivation to do so would be to enable network communication through use of short-range communication technologies that may consume less power [Tenny ¶ 0004].
However, Dong in view of Tenny does not explicitly disclose wherein the selecting of the one or more of the further radio devices is based on distance between the radio device and the respective further radio device, relative velocity of the radio device and the respective further radio device, and quality of a signal transmitted between the radio device and the respective further radio device.
However, in a similar field of endeavor, Munir teaches wherein the selecting of the one or more of the further radio devices [Munir p. 403, left col., ¶ 2: a UE-relay (i.e. further radio devices) selection scheme for IUE i in PS environment; right col., ¶ 3: After obtaining the values of our required constraints, the IUE i will select that RUE j which maximally fulfils its requirement considering the QoS class] is based on distance between the radio device and the respective further radio device, relative velocity of the radio device and the respective further radio device [Munir p. 403, left col., ¶ 4: Radial velocity is the velocity of an RUE j in the direction towards or away from of the radius of IUE i (i.e. relative velocity) which is obtained by using the RSS value ρij (n) of IUE i, which in simplest form can be described in terms of transmit power Pj of RUE j and distance dij (n) from IUE i to RUE (i.e. radial velocity is determined based at least in part on distance and signal quality between IUE and candidate RUE j; see also p. 403, eq. 4 showing distance calculated as a function of transmit power; eq. 5 showing relative velocity, based on distance; eq. 6 showing velocity used to calculate a maximization function for RUE selection], and quality of a signal transmitted between the radio device and the respective further radio device [Munir p. 403, left col., ¶ 3: IUE measures received signal strength, RSS (i.e. a measure of signal quality), of discovery signals from RUE j].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring a UE that is a member of a multicast group as a candidate relay UE and selecting one of said candidates to relay data as taught by Dong with the method of selecting a relay UE amongst a set of candidate relay UEs based on relative velocity with respect to an initiator UE, distance from an initiator UE, and transmission quality between relay UE and initiator UE as taught by Munir.  The motivation to combine these references would be to provide a relay selection mechanism to provide reliable D2D links [Munir p. 401, right col., ¶ 2].
Regarding claim 50, Dong in view of Tenny in view of Munir teaches a computer program product comprising a non-transitory computer readable medium storing program code to be executed by at least one processor of a radio device for a wireless communication network, whereby execution of the program code causes the radio device to perform a method according to claim 1 [Dong p. 22, ¶ 3: methods implemented programs stored on computer-readable medium and implemented by a processor].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Tenny in view of Munir in view of Kuge et al. (US 2018/0199262) [“Kuge”].
Regarding claim 11, Dong in view of Tenny in view of Munir teaches the method according to claim 1, however, does not explicitly disclose comprising: configuring a context of a relay link for the communicating with the wireless communication network via the one or more selected further radio devices, wherein information on the selected one or more further radio devices is confined to parts of the context maintained by the radio device and the further radio devices.
However, in a similar field of endeavor, Kuge teaches configuring a context of a relay link for the communicating with the wireless communication network via the one or more selected further radio devices [Kuge ¶¶ 0103-0104: Remote UE context_A 344 is configured to include a Remote UE context for each PDN connection and a Remote UE context for each bearer, wherein the Remote UE and the network in order for the UE_A 8 to become Relay UE], wherein information on the selected one or more further radio devices is confined to parts of the context maintained by the radio device [Kuge ¶ 105, Fig. 4B: In the Remote UE context for each PDN connection, there is stored a group ID (see ¶ 0114: group ID identifies group to which UE_A, i.e., relay UE, belongs)] and the further radio devices [Kuge ¶ 0176, Fig. 8B: UE context for each Relay Service may be configured to include a group ID (see ¶ 0179: Group ID is identification information of a group to which UE belongs); ¶ 0196, Fig. 10B: HSS context is shown in Fig. 10B which does not include Group ID (i.e., Group ID is confined to remote UE context and relay UE context)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring a UE that is a member of a multicast group as a candidate relay UE and selecting one of said candidates to relay data as taught by Dong with the method of storing relay group IDs in both a remote UE context and relay UE context as taught by Kuge.  The motivation to do so would be to achieve a function in which UE present outside coverage of a base station detects UE inside another coverage being positioned in proximity [Kuge ¶ 0020].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Tenny in view of Munir in view of Kuge in view of Zhang et al. (US 2011/0044235) [“Zhang”].
Regarding claim 12, Dong in view of Tenny in view of Munir in view of Kuge teaches the method according to claim 11, however, does not explicitly disclose comprising: the radio device newly selecting one or more of the further radio devices from the group as relay node for the communication with the wireless communication network, and the radio device continuing the communication with the wireless communication network via the one or more newly selected further radio devices, without modification of a part of the context maintained at the wireless communication network.
However, in a similar field of endeavor, Zhang teaches the radio device newly selecting one or more of the further radio devices from the group as relay node for the communication with the wireless communication network [Zhang ¶ 0034: MS 16-2 moves into the coverage are of a second relay device and handover to second relay is initiated (i.e. second relay is newly selected)], and the radio device continuing the communication with the wireless communication network via the one or more newly selected further radio devices, without modification of a part of the context maintained at the wireless communication network [Zhang ¶ 0034: relay station 14-1 forwards the ARQ context information for one or more ARQ enabled connections of the mobile station 16-2 to the base station 12 (i.e. base station stores a current context) and base station 12 is then enabled to continue the ARQ process for each of the ARQ enabled connections to the mobile station 16-2 via the relay station 14-2].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring a UE that is a member of a multicast group as a candidate relay UE and selecting one of said candidates to relay data as taught by Dong with the method of maintaining a ARQ context when handing over from a first relay device to a second relay device as taught by Zhang.  The motivation to do so would be to maintain session continuity during a handover procedure [Zhang ¶ 0036].

Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Tenny in view of Munir in view of Li et al. (US 2018/0027429) [“Li”].
Regarding claim 53, Dong in view of Tenny in view of Munir teaches the radio device of Claim 38, however, does not explicitly disclose wherein the operations further comprise: indicating the selected one or more further radio devices to the group of further radio devices.
However, in a similar field of endeavor, Li teaches indicating the selected one or more further radio devices to the group of further radio devices [Li ¶ 0157: first UE 20 may send the acknowledgment message in a D2D broadcast manner, but a destination address carried in the acknowledgment message is the second UE 31.  In this case, another UE may know that the first UE 20 has selected the second UE 31 as the relay UE].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring a UE that is a member of a multicast group as a candidate relay UE and selecting one of said candidates to relay data as taught by Dong with the method of using a broadcast acknowledgement to indicate the selected relay to other, non-selected, candidate relays as taught by Li.  The motivation to do so would be to allow non-selected relay UEs to serve as relays for other devices [Li ¶ 0157].

Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Tenny in view of Munir in view of Lee (US 2014/0198708; “Lee”).
Regarding claim 54, Dong in view of Tenny in view of Munir teaches the radio device of Claim 38, wherein the operations further comprise: sending at least one message via the selected one or more further radio devices to the wireless communication network [Dong MT p. 1, ¶ 8: first sending apparatus establishes a direct communication with selected candidate relay UE so that remote UE can communicate with the network].
However, Dong in view of Tenny in view of Munir does not explicitly disclose wherein the group is identified by a group identifier; and addressing the at least one message by the group identifier to the selected one or more further radio devices.
However, in a similar field of endeavor, Lee teaches wherein the group is identified by a group identifier; and addressing the at least one message by the group identifier to the selected one or more further radio devices [Lee ¶ 0125: request message for a relay connection may be received from the Requesting UE using a physical shared channel (e.g., PDSCH, PUSCH), and the physical shared channel may be scrambled (i.e. addressed to relay UE) using a group Identifier (ID)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring a UE that is a member of a multicast group as a candidate relay UE and selecting one of said candidates to relay data as taught by Dong with the method of scrambling uplink communications with a group ID of a group of candidate relay UEs a taught by Lee.  The motivation to do so would be to facilitate efficient group communications [Lee ¶ 0004].

Allowable Subject Matter
Claims 13, 23, 25-27, 29, 36-37, 41, 44, 52, 55-59, and 61 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 13, the limitations “the radio device relaying communication between the further radio device and the wireless communication network comprises the radio device receiving at least one message from the wireless communication network, the at least one message being scrambled based on a group identifier,” “the radio device descrambling the at least one message based on the group identifier,” “and the radio device relaying the at least one message to the further radio device” in combination with the remaining limitations of the claim is not found in any reasonable combination of the prior art, therefore, claim 13 is allowable.  Similar reasoning may be applied to independent claims 27, 41, and 44.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P COX/Primary Examiner, Art Unit 2474